Case 1:21-cr-00025-AJN Document18 Filed 02/61/21 Page1of1

Federal Defenders
OF NEW YORK, INC.

USDC SDNY
52 Duane Street-10tl) nacy went
Tel: (212)} FLECTRONICALLY FILED
DOC #;

 

David E. Patton

Executive Director
and Attorney-in-Chief

BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v. Kymahli Lysius
21 Cr. 25 (AJN)

Dear Judge Nathan:

 

 

DATE FILED: 4/1/2021

Jennifer L. Brown
Attomey-in-Charge

March 31, 2021

 

Na Qasr

50 ORDERED, 4/1/2021
ALISON |. NATHAN, U.S.D.

 

 

SO ORDERED.

With the consent of the government and Pretrial Services Ires, ectfull, write on behalf of m_
client, K. mahli L_ sius to re uest that he be given permission to move from his current residence to a
new apartment in Brooklyn, New York. Mr. Lysius currently lives with his aunt but she is moving, and
Mr. Lysius must vacate her apartment. He and his family have secured a new apartment for him in
Brooklyn. Mr. Lysius has provided all of the details regarding the proposed new residence to his pretrial
officer, who consents to Mr. Lysius’s relocations, as does the government.

cc: AUSA Sarah Kushner (via ECF)
USPT Mohammed Ahmed (via email)

Respectfully submitted,

/s/

Julia Gatto

Assistant Federal Defender
